Title: To Thomas Jefferson from John Mason, 20 July 1805
From: Mason, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     George Town 20th July 1805.
                  
                  Having no expectation that you would remain in the City after the 1st. of July I did not promise to myself the pleasure of seeing you. But having arrived here on the 16th my regret was unavoidably excited when I heard you had only left it on the day before.
                  Gen. Dearborne has communicated to me a message from you, respecting the place of A.G. of the U.S., and has very earnestly pressed me to authorise him to say to you that I would serve in that office.
                  Your appointments are always directed by the only motives which ought in such cases to govern, and therefore it is that I am highly flattered by this evidence of the good opinion that you entertain of me. Do not my Dear Sir suppose that I hold myself exempt from the duties which every man owes to society; or that light reasons could induce me on this occasion to persevere, in opposition to your wishes, to withdraw myself, as far as I can, for the space of two years, from every thing but my own private affairs. This determination results from necessity, not from a selfish motive to consult my own case, or to indulge new whims. I always supposed, what a few months experience has proved, that in leaving a laborious profession, I was about to engage in pursuits not less laborious, or less subject to anxiety and perplexity. But when you are told that I have been eighteen years engaged in professional business, and for the last twelve so entirely, that I have not been able to devote one day to my private concerns, that in this period I have been executor Guardian or Trustee to four considerable estates; you will I am sure agree with me that I owe it to my own family, to those whose interests have been confided to me to my feelings, and to my reputation, to embrace this first opportunity that has presented itself to put these things to rights.
                  These considerations combined with others not necessary to be enumerated compel me to decline the Honor you intend me
                  Accept if you please the assurances of the high respect and sincere friendship of Your Obedt Servt
                  
                     John T. Mason 
                     
                  
               